UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1622


GENA O’NEAL,

                Plaintiff - Appellant,

          v.

JOHN O. BRENNAN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01770-LMB-MSN)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gena O’Neal, Appellant Pro Se. R. Joseph Sher, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gena   O’Neal    appeals     the   district       court’s    order    granting

Defendant’s motion to dismiss her action alleging violations of

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 2012 & Supp. 2015).                On appeal, we confine our

review to the issues raised in the Appellant’s brief.                          See 4th

Cir.    R.    34(b).      Because    O’Neal’s       informal       brief    does    not

challenge the bases for the district court’s disposition, O’Neil

has    forfeited        appellate       review      of     the     court’s       order.

Accordingly,      we    affirm    the     district       court’s    judgment.        We

dispense      with     oral   argument      because       the    facts     and     legal

contentions     are    adequately       presented    in    the     materials     before

this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                           2